DETAILED ACTION
		This Office action is in response to Request for Continued Examination (RCE) filed on November 02, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 02, 2021 has been entered.

Allowable Subject Matter
Claims 12-22 and 34-44 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 12, the prior art of record fails to disclose or suggest “for some switching cycles of the DC-DC switch converter during the forced continuous conduction mode, the DC-DC switch converter operates in a first series of phases including: a first phase in which a power inductor current flowing in a power inductor of the DC-DC switch converter increases from zero to a controlled positive current magnitude with respect to a first terminal and a second terminal of the power inductor; a second phase in which the power inductor current decreases from the controlled positive current magnitude to approximately zero; a third phase in which the power inductor current decreases from approximately zero to a controlled negative current magnitude with respect to a first terminal and a second terminal of the power inductor; and a fourth phase in which the power inductor current increases from the controlled negative current magnitude to approximately zero, and wherein for such switching cycles the switching cycles begin with the first phase and end with the fourth phase, with a first phase of each such switching cycle immediately following a fourth phase of a previous switching cycle at such time that the power inductor current reaches approximately zero; and for other switching cycles of the DC-DC switch converter during the forced continuous conduction mode, the DC-DC switch converter operates in a second series of phases including: the first phase; the second phase; the third phase; the fourth phase; and a fifth phase in which the power inductor current is zero for the duration of the fifth phase, and wherein for such other switching cycles the switching cycles begin with the first phase and end with the fifth phase, with a first phase of each such other switching cycle immediately following a fifth phase of a previous other switching cycle” in combination with all other claim limitations. Claims 13-22 depend directly or indirectly from claim 12, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 34, the prior art of record fails to disclose or suggest “for some switching cycles of the DC-DC switch converter during the forced continuous conduction mode, the DC-DC switch converter operates in a first series of phases including: a first phase in which a power inductor current flowing in a power inductor of the DC-DC switch converter increases from zero to a controlled positive current magnitude with respect to a first terminal and a second terminal of the power inductor; a second phase in which the power inductor current decreases from the controlled positive current magnitude to approximately zero; a third phase in which the power inductor current decreases from approximately zero to a controlled negative current magnitude with respect to a first terminal and a second terminal of the power inductor; and a fourth phase in which the power inductor current increases from the controlled negative current magnitude to approximately zero, and wherein for such switching cycles the switching cycles begin with the first phase and end with the fourth phase, with a first phase of each such switching cycle immediately following a fourth phase of a previous switching cycle at such time that the power inductor current reaches approximately zero; and for other switching cycles of the DC-DC switch converter during the forced continuous conduction mode, the DC-DC switch converter operates in a second series of phases including: the first phase; the second phase; the third phase; the fourth phase; and a fifth phase in which the power inductor current is zero for the duration of the fifth phase, and wherein for such other switching cycles the switching cycles begin with the first phase and end with the fifth phase, with a first phase of each such other switching cycle immediately following a fifth phase of a previous other switching cycle” in combination with all other claim limitations. Claims 35-44 depend directly or indirectly from claim 34, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838